

113 HR 3906 IH: Fixing America’s Inconsistent Redistricting (FAIR) Act
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3906IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Braley of Iowa (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require States to carry out Congressional redistricting in accordance with plans developed by nonpartisan service agencies of the legislative branch of State governments, and for other purposes.1.Short titleThis Act may be cited as the Fixing America’s Inconsistent Redistricting (FAIR) Act.2.Requiring Redistricting to be Conducted Through Plan of Nonpartisan Service Agencies of State Legislatures(a)Use of Nonpartisan PlanNotwithstanding any other provision of law, any Congressional redistricting conducted by a State shall be conducted in accordance with a redistricting plan—(1)developed by a nonpartisan agency of the legislative branch of the State government in accordance with section 3; and(2)enacted into law by the State in accordance with section 4.(b)Conforming AmendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Fixing America’s Inconsistent Redistricting (FAIR) Act.3.Development of plan(a)Establishment or Designation of Nonpartisan Agency of State Legislature(1)In generalNot later than each December 31 of the year preceding a redistricting year, each State shall establish a nonpartisan agency in the legislative branch of the State government to develop the redistricting plan for the State for the redistricting year.(2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency—(A)is required to provide services on a nonpartisan basis;(B)is required to maintain impartiality; and(C)is prohibited from advocating for the adoption or rejection of any proposal.(3)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to develop the redistricting plan for the State under this Act, so long as the agency meets the requirements for nonpartisanship under this subsection.(4)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (3) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State.(b)Development of Redistricting Plan(1)CriteriaThe nonpartisan agency established or designated by a State under this section shall develop a redistricting plan for the State in accordance with the following criteria:(A)Adherence to the one person, one vote standard and other requirements imposed under the Constitution of the United States.(B)To the greatest extent mathematically possible, ensuring that the population of each Congressional district in the State does not vary by more than one percent from the population of any other Congressional district in the State (as determined on the basis of the total count of persons of the most recent decennial census conducted by the Bureau of the Census).(C)Consistency with any applicable requirements of the Voting Rights Act of 1965 and other Federal laws.(D)Ensuring that districts are contiguous (except to the extent necessary to include any area which is surrounded by a body of water).(E)To the greatest extent practicable, the maintenance of the geographic continuity of the political subdivisions of the State which are included in the same Congressional district.(F)To the greatest extent practicable, maintaining compact districts.(2)Factors prohibited from considerationIn developing the redistricting plan for the State, the nonpartisan agency may not take into consideration any of the following factors, except to the extent necessary to comply with the Voting Rights Act of 1965:(A)The residence of incumbent Members of the House of Representatives in the State.(B)The voting history of the population of a Congressional district, except that the agency may take such history into consideration to the extent necessary to comply with any State law which requires the establishment of competitive Congressional districts.(C)The political party affiliation of the population of a district.(c)Submission of Plan to Legislature and Temporary Redistricting Advisory CommissionNot later than April 1 of the redistricting year, the nonpartisan agency shall submit the redistricting plan developed under this section to the State legislature and to the Temporary Redistricting Advisory Commission of the legislature established under section 4(a).4.Enactment of plan by State legislature(a)Role of Temporary Redistricting Advisory Commission(1)In generalNot later than February 15 of each redistricting year, each State shall appoint a commission to be known as the Temporary Redistricting Advisory Commission (hereafter referred to as the Commission), consisting of—(A)2 members, of whom 1 shall be appointed by the majority leader of the upper house of the State legislature and 1 shall be appointed by the majority leader of the lower house of the State legislature (or, in the case of a State with a unicameral legislature, both of whom shall be appointed by the majority leader of the legislature);(B)2 members, of whom 1 shall be appointed by the minority leader of the upper house of the State legislature and 1 shall be appointed by the minority leader of the lower house of the State legislature (or, in the case of a State with a unicameral legislature, both of whom shall be appointed by the minority leader of the legislature); and(C)1 member appointed by a majority vote of the members appointed under the previous subparagraphs.(2)QualificationsAn individual is eligible to serve as a member of the Commission if the individual meets each of the following requirements:(A)The individual is an eligible elector of the State at the time of appointment.(B)The individual does not hold a partisan political office or serve as an officer of a political party.(C)The individual is not an employee or an immediate family member of a member of the State legislature or member of Congress, or an employee of the State legislature or Congress. In this subparagraph, the term immediate family member means, with respect to an individual, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law.(3)Assistance to nonpartisan agencyAt the request of the nonpartisan agency established or designated under section 3, the Commission shall provide guidance to the agency in its development of the redistricting plan for the State.(4)Review of nonpartisan agency plan(A)HearingsUpon receiving the redistricting plan from the nonpartisan agency under section 3(c), the Commission shall analyze and review the plan, and shall hold at least 3 public hearings in various geographic areas of the State to solicit comments on the plan.(B)Report to legislatureNot later than 14 days after receiving the redistricting plan from the nonpartisan agency under section 3, the Commission shall submit a report to the State legislature which includes the Commission’s recommendation regarding whether the legislature should adopt or reject the plan, taking into account any comments provided at the hearings held under subparagraph (A), as well as any other comments and conclusions regarding the plan which the Commission considers appropriate.(5)TerminationThe Commission shall terminate upon the enactment into law of the redistricting plan for the State.(b)Action by State Legislature and Chief Executive To Enact Plan(1)Consideration of plan by legislatureNot later than 3 days after receiving the Commission’s report under subsection (a) on the redistricting plan developed by the nonpartisan agency, the State legislature shall either—(A)approve the plan as submitted by the nonpartisan agency without amendment and forward the plan to the chief executive of the State; or(B)reject the plan.(2)Enactment of plan(A)In generalA redistricting plan developed by the nonpartisan agency shall be considered to be enacted into law if the plan is forwarded to the chief executive of the State pursuant to paragraph (1)(A) and—(i)the chief executive approves the plan as forwarded by the legislature without amendment; or(ii)the chief executive vetoes the plan and the legislature overrides the veto in accordance with the applicable law of the State, except that at no time may the plan be amended.(B)Special ruleIn the case of a State in which the chief executive is prohibited under State law from acting on a redistricting plan, a redistricting plan developed by the nonpartisan agency shall be considered to be enacted into law if the State legislature approves the plan as submitted by the nonpartisan agency without amendment.(c)Effect of Rejection of Plan(1)Rejection by legislatureIf the State legislature votes under subsection (b)(1) to reject the redistricting plan of the nonpartisan agency, not later than 7 days after the vote to reject the plan the legislature shall submit to the nonpartisan agency and disseminate publicly a statement of the legislature’s reasons for rejecting the plan.(2)Veto by chief executiveIf the chief executive vetoes the redistricting plan of the nonpartisan agency and the State legislature fails to override the veto, not later than 7 days after the failed vote to override the veto the chief executive shall submit to the nonpartisan agency and disseminate publicly a statement of the chief executive’s reasons for vetoing the plan.(3)Development and submission of revised planNot later than 35 days after receiving a statement from the State legislature under paragraph (1) or a statement from the chief executive of the State under paragraph (2) (as the case may be), the nonpartisan agency established or designated under section 3 shall develop a revised redistricting plan for the State which is consistent with the criteria set forth in section 3(b) but which addresses the reasons provided under paragraph (1) or paragraph (2) (as the case may be) for the rejection of the plan, and shall submit the revised plan to the State legislature.(4)Consideration of revised plan by legislatureNot later than 7 days after receiving the revised redistricting plan under paragraph (3), the State legislature shall either—(A)approve the revised plan as submitted by the nonpartisan agency without amendment and forward the plan to the chief executive of the State; or(B)reject the plan.(5)Enactment of revised planSubsection (b)(2) shall apply with respect to the enactment of the revised plan developed and submitted by the nonpartisan agency under paragraph (3) in the same manner as such subsection applies with respect to the initial redistricting plan developed and submitted by the agency under such subsection.(d)Effect of Rejection of Revised Plan; Permitting Legislature To Amend Second Revised Plan(1)Rejection by legislatureIf the State legislature votes under subsection (c)(4) to reject the revised redistricting plan of the nonpartisan agency, not later than 7 days after the vote to reject the plan the legislature shall submit to the nonpartisan agency and disseminate publicly a statement of the legislature’s reasons for rejecting the revised plan.(2)Veto by chief executiveIf the chief executive vetoes the revised redistricting plan of the nonpartisan agency and the State legislature fails to override the veto, not later than 7 days after the failed vote to override the veto the chief executive shall submit to the nonpartisan agency and disseminate publicly a statement of the chief executive’s reasons for vetoing the revised plan.(3)Development and submission of second revised planNot later than 35 days after receiving a statement from the State legislature under paragraph (1) or a statement from the chief executive of the State under paragraph (2) (as the case may be), the nonpartisan agency established or designated under section 3 shall develop a second revised redistricting plan for the State which is consistent with the criteria set forth in section 3(b) but which addresses the reasons provided under paragraph (1) or paragraph (2) (as the case may be) for the rejection of the revised plan, and shall submit the second revised plan to the State legislature.(4)Consideration of second revised plan by legislatureNot later than 7 days after receiving the second revised redistricting plan under paragraph (3), the State legislature shall either—(A)approve the second revised plan as submitted by the nonpartisan agency with or without amendment and forward the plan to the chief executive of the State; or(B)reject the plan.(5)Enactment of second revised planSubsection (b)(2) shall apply with respect to the enactment of the second revised plan developed and submitted by the nonpartisan agency under paragraph (3) in the same manner as such subsection applies with respect to the initial redistricting plan developed and submitted by the agency under such subsection.(e)Rejection of Second Revised Plan(1)Development of plan by highest court of StateIf the second revised redistricting plan developed and submitted under subsection (d) is not enacted into law, the highest court of the State shall assume sole responsibility for the development and enactment of the redistricting plan for the State, and shall publish the plan it develops not later than November 15 of the redistricting year.(2)Application of same criteria used by nonpartisan agencySection 3(b) shall apply with respect to the development of the redistricting plan by a court under this subsection in the same manner as such section applies to the development of the plan by the nonpartisan agency under section 3.(3)Enactment upon publicationUpon the publication by the highest court of the State of the redistricting plan under this subsection, the plan shall be deemed to be enacted into law.5.Redistricting year definedIn this Act, the term redistricting year means, with respect to a State, the year in which the chief executive officer of the State receives the notice from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of Representatives to which the State is entitled.6.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.7.Effective dateThis Act and the amendments made by this Act shall apply with respect to any Congressional redistricting which occurs after the regular decennial census conducted during 2020.